         Case 3:21-cv-00157-KRG Document 1 Filed 09/07/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT FOR
                     THE WESTERN DISTRICT OF PENNSYLVANIA

DENISE FRY,                                            Civil Action

               Plaintiff,                              No. 3:21-cv-157

       v.

DVA RENAL HEALTHCARE, INC.
d/b/a DAVITA KIDNEY CARE,

               Defendant.                              JURY TRIAL DEMANDED

                                     CIVIL COMPLAINT

       Plaintiff, Denise Fry, by undersigned counsel, files this Civil Complaint and in support

states the following:

                                       I. Jurisdiction

       1.      The jurisdiction of this Court is invoked pursuant to Section 7 of the Age

Discrimination in Employment Act, 29 U.S.C. §626(c)(1); 28 U.S.C. §§1331 and 1343(a)(4).

       2.       Plaintiff has satisfied all procedural and administrative requirements set forth in 29

U.S.C. §626 in that:

               a.       On June 9, 2021 Plaintiff filed a timely charge alleging age discrimination
                        with the Equal Employment Opportunity Commission (EEOC) and cross
                        filed with the Pennsylvania Human Relations Commission;

               b.       The EEOC issued a Notice of Right to Sue on August 26, 2021; and

               c.       This case is filed within 90 days of receipt of the Notice of Right to Sue.

                                           II. The Parties

       3.      Plaintiff, Denise Fry (“Fry”), is an adult individual who resides a 324 Fox Den

Road, Clearfield, Clearfield County, PA 16830. She is 61 years old.

       4.      Defendant, DVA Renal Healthcare, Inc. d/b/a Davita Kidney Care is a


                                                 1
         Case 3:21-cv-00157-KRG Document 1 Filed 09/07/21 Page 2 of 4




corporation with its principal place of business at 8866 Clearfield Curwensville Highway, Clearfield,

Clearfield County, PA 16830.

       5.      At all times relevant to this case, Defendant was an employer within the meaning

of the Age Discrimination in Employment Act, 29 U.S.C. §630(b).

       6.      At all times relevant to this case, Defendant acted or failed to act by and through

its duly authorized agents, servants, and employees, who conducted themselves within the scope

and course of their employment.

                                     III. Factual Background

       7.      Fry worked for Defendant from December 16, 2019 until August 13, 2021.

       8.      Fry was employed as a Patient Care Technician until she was placed in a

temporary Covid screening position pending a final termination date.

       9.      Ms. Fry’s previous manager left the company in February 2021.

       10.     Brendan Goldizen (“Goldizen”) was appointed as interim manager. He often

criticized Fry’s inability to “keep up due to [her] age”.

       11.     On several occasions, Goldizen made comments to Fry that her age has affected

her performance.

       12.     Goldizen also reprimanded Fry for making mistakes that others made and were

not reprimanded for making.

       13.     On May 14, 2021 Fry was told she would be terminated due to her inability to

“keep up due to [her] age”.

       14.     Goldizen stated Defendant should have never hired Fry as her position was better

suited for a 22-year-old, not a 60-year-old.

       15.     Despite Fry’s alleged inability to perform job duties effectively, Goldizen then



                                                  2
          Case 3:21-cv-00157-KRG Document 1 Filed 09/07/21 Page 3 of 4




requested Fry fill in for another Patient Care Technician for the following week.

         16.    Goldizen told Fry that her performance was not a concern with respect to her

filling in.

         17.    Fry’s position was posted later that day and she was subsequently replaced with

a substantially younger employee.

         18.    Fry was told her employment was being terminated but offered a temporary

position as a Covid Screener with significantly less hours until her employment ended.

         19.    Fry worked that temporary position until August 13, 2021 when her employment

ended.

                                             Count I
                                             ADEA

         20.    Plaintiff incorporates by reference the allegations in paragraphs 1 through 19 as

if fully restated herein.

         21.    Defendant removed Fry from the Patient Care Technician position and then fired

her because of her age, in violation of the Age Discrimination in Employment Act, 29 U.S.C

§623(a)(1)

         22.    Defendant’s violation of the ADEA was willful.

         WHEREFORE, Fry demands judgment as follows:

                a.      That Defendant be ordered to reinstate Plaintiff into the position she
                        occupied prior to Defendant’s discriminatory actions, together with all
                        benefits incident thereto, including, but not limited to wages, benefits,
                        training, and seniority;

                b.      That Defendant be required to compensate Plaintiff for the full value of
                        wages she would have received had it not been for Defendant’s illegal
                        treatment of Plaintiff, with interest until the date Plaintiff is offered
                        employment into a position substantially equivalent to the one which
                        Plaintiff occupied at the time of her termination;


                                                3
Case 3:21-cv-00157-KRG Document 1 Filed 09/07/21 Page 4 of 4




    c.    That Defendant be required to reinstate Plaintiff’s pension standing,
          including an uninterrupted reinstatement of her seniority and vesting;

    d.    That Defendant be required to provide Plaintiff with front pay in the event
          reinstatement is not feasible;

    e.    That Defendant be required to compensate Plaintiff for lost benefits,
          including profit sharing and/or pension benefits until Plaintiff's normal
          retirement date;

    f.    That a final judgment in favor of Plaintiff and against Defendant be
          entered for liquidated damages in an amount equal to the amount of
          wages due and owing Plaintiff as provided by 29 U.S.C. §§626(b) and
          216(b);

    g.    That Defendant be enjoined from discriminating against Plaintiff in any
          manner that violates the ADEA;

    h.    That Plaintiff be awarded against Defendant the costs and expenses of
          this litigation and a reasonable attorney fee; and

    i.    That Plaintiff be granted such further legal and equitable relief as the
          Court may deem just and proper.


                                        Respectfully submitted,

                                        EDGAR SNYDER & ASSOCIATES

                                        /s/ Ryan M. Carroll
                                        Ryan M. Carroll
                                        Pa. I.D. No. 205851

                                        US Steel Tower, 10th Floor
                                        600 Grant Street
                                        Pittsburgh, PA 15219
                                        (412) 394-4496

                                        Attorney for Plaintiff




                                   4
